Citation Nr: 1233008	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-03 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for arthritis of multiple joints.
			
	
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from June 1951 to December 1953. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for a low back disability, and from a July 2007 decision of the RO that, in pertinent part, declined to reopen a claim for arthritis of multiple joints-each on the basis that new and material evidence (NME) had not been received.
	
In April 2006, the Veteran testified during a personal hearing at the RO.  A transcript of that hearing is associated with the claims folder.

In August 2011, the Board reopened the issues of service connection for a low back disability and arthritis of multiple joints and remanded them for further development.  

In August 2012, the Veteran and his representative raised the issues of whether NME has been received to reopen claims for service connection for a lung condition, a skin condition, and high blood pressure; service connection for hearing loss, heart condition, and enlarged prostate, as indicated on July 2012 and August 2012 and written statements; and special monthly compensation (SMC) due to need of regular aid and attendance, as indicated on a December 2011 written statement.  These issues are referred to the RO for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he sought treatment for his low back disability soon after his service discharge.  He reported that he hurt his back in Korea as an ammunitions man and bomb hauler.  He testified that he hauled a load of 500-pound fire bombs, and that the trucks followed one another along a narrow road.  He further stated that he suffered back trauma in Korea in 1952 when he was involved in a truck accident.  Regarding arthritis of multiple joints, the Veteran contends that his arthritis of multiple joints (other than low back) was a result of the truck accident in service in 1952.  

The September 2011 VA medical examination is inadequate in light of the submission of additional STRs (service treatment records) that were not of record at the time he was originally examined.  The VA examiner's opinion was based on incomplete factual information.  38 C.F.R. § 4.2; 38 C.F.R. § 3.326 (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran should be afforded another VA examination to determine the nature and etiology of his claimed disabilities.

A July 2012 SSOC (supplemental statement of the case) erroneously stated that the newly submitted STRs were duplicates of the STRs contained in the record.  The available records at the time of the VA examinations and prior rating decisions consisted of DD Form 214; service entry and medical discharge examination records; an August 1954 VA examination report; and October 1954 x-rays. 

In March 2012, the VA received additional STRs from the service department that were not previously associated with the claims file.  The note attached to the records read as follows:  "Fire related record.  No clinical records search possible based on the information furnished.  Air Force clinical records for this period were kept in the Veteran's OMPF.  The original STRs are mold[y] or brittle and cannot be mailed.  Instead we are furnishing the best available copies of all available STRs."

The STRs newly associated with the claims file consists of the following:

A June 19, 1951 radiographic report, which noted a single AP view of the lower lumbar spine, with pelvis and hips showing slight lumbar scoliosis and rotation of the lower lumbar spine.  The pelvis and hips were normal.  There was no evidence of an old or recent fracture or of any deformity.  There was an old injury to the right hip when he fell 6 years prior.  He never had trouble with it until service (i.e., from marching).  His right leg was 2 inches shorter.

An October 22, 1952 STR stated that he broke his hip at 6 years of age.  While answering a fire call he was thrown from the truck and since that time his upper femoral area has been short.

A September 13, 1951 STR noted that he was cleaning a window when he fell.  He complained of pain.  (See also August 12, 1952 STR).

An October 1952 x-ray had negative findings.  The Veteran, however, still complained of pain.

A November 3, 1952 STR noted that the Veteran had injured his leg at 6 years of age while answering a fire call.

A November 17, 1952 STR noted 1 inch shortening of the right leg due to old fracture in childhood aggravated in recent accident in ammo dump two months ago in Pusan.  21 Evac hospital gave him high heel on the right.

A January 14, 1953 STR stated "got shoes back from supply ordered in Nove-regular GI shoes-not built for orthopedic condition."

A January 15, 1953 STR showed that the Veteran had a femur history as a child about 1/14 inch shortening with very poor posture with severe scoliosis and lordosis in lumbar area.  It stated that the Veteran should have an L-3 profile.  He needed a heel lift and sole lift of the right shoe.

A February 18, 1953 STR noted complaints of leg pain with shoes.

A February 17, 1953 STR noted continual low grade pain in right leg.  Shoe lifts were fine.  No further treatment could be offered to the Veteran.

An April 16, 1953 STR noted he twisted his back while lifting bombs.  The impression was myositis of left rhomboid.

A June 3, 1953 certificate profile L-3 reflects that the Veteran had a permanent disability of his back and right leg with 1/14 inch shortening of this extremity.  It was recommended that he be given a profile of L-3 in January 1953.  The record stated that "[t]his man can do no lifting or long marching without further jeopardizing his condition."

A September 20, 1953 STR noted back pain since last night, comfortable when sleeping on floor.  Had injury in Korea 4 July 1953 to back.

A September 21, 1953 STR reflects that his back and hip hurt for two days.  There was no trauma, but had a truck turn over in Korea.  He was not hospitalized.

A September 24, 1953 STR noted back strain.  The physician recommended dial therapy and massage to low back.

An October 5-6, 1953 STR reflects complaints of back and leg pain.  Veteran stated "nobody does anything for him, wants out of Air Force."  There were no back films since accident; routine spine films were ordered.

An October 7, 1953 radiographic report showed marked curvature of the lumbar spine, with greater curvature to the right.  Increased density of the sacrum at the articulation of L5, with haziness of the joint margin is noted.  There was no narrowing of the joint space between L5 and the sacrum.  Suspicious deformity of the head of the left femur was seen.   The impression was the curvature of the spine may be due to positioning and muscle spasm.  Scoliosis was possible.  The abnormal appearing contour of the left femur may also be due to positioning.  A compensatory change due to the curvature of the spine must be considered.  The changes at the lumbosacral joint suggested a chronic osteoarthritis.  An infectious process was also possible.  

An October 12, 1953 STR noted a history of hurting back while in Korea in an accident-truck wreck.  The Veteran stated that his back hurt ever since and has worsened.  Back was worse when he walked.  He had heat treatment without help and treated with bed boards.

An October 12, 1953 STR noted complaints of lumbar and right hip pain and intermittent stiffness of the right knee.  An x-ray showed a number of peculiarities suggesting chronic osteoarthritis.  "Col Smith was anxious to have this patient evaluated as soon as possible" (He was contemplating seeing an Air Inspector).  Emergency referral to orthopedics ordered.  (See also STRs dated from October 13 to 23, 1953).

An October 23, 1953 STR noted that the patient showed no improvement.  "Talked to Col. Smith about his man and he want[ed] us to get him out as soon as possible."

Post-service records reflect that the Veteran fell off a bank and broke his left ankle in November 1985, as indicated on a Report of Accidental Accident Injury Form dated July 1986.  The Veteran also injured his left leg at work when he hit his leg on a tool box jumping off a truck.  (See June 1980 Medical Certificate and September 1985 VA Medical Certificate).  VA treatment records reflect a diagnosis of arthritis and back disabilities.

To ensure completeness of the record, the RO should also obtain all outstanding VA treatment records, if any.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Veteran applied for Social Security Income (SSI) benefits from the Social Security Administration (SSA), as indicated on a June 1986 Veteran's Application for Compensation and Pension.  The RO must obtain these records on remand.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must contact the SSA.  All medical and mental health records associated with the Veteran's application of SSI benefits must be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  Return the Veteran's claims folder to the VA examiner who conducted the September 2011 examination for an opinion based on the record as a whole, to include the records of the Veteran's treatment in service for a low back disability.  If the original examiner is unavailable, another qualified examiner may be used.  If it is determined that an additional examination is needed in order to respond, such examination should be scheduled.

The examiner should provide an opinion on the following:

(a)  Is it at least as likely as not (e.g., a 50 percent or greater probability) that a low back disability had its onset during service; or was otherwise caused by any incident that occurred during service, to specifically include the 1952 in-service truck accident reported by the Veteran and noted in STRs.  The examiner must consider the Veteran's lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(b)  Did the low back disability exist prior to the Veteran's period of service?  If so, state (if possible) the approximate date of onset.

(c)  If the low back disability preexisted the Veteran's service, did the disability increase during service?  In answering this question, the examiner is asked to specify whether was there a permanent worsening of the underlying pathology, as opposed to a temporary flare-up of symptoms.  If the examiner finds that there was a permanent worsening of the underlying pathology, was such a worsening due to the natural progress of the disability?

The examiner should reconcile any opinion with the available STRs and the Veteran's complaints of low back pain since service.  

All tests and studies deemed necessary by the examiner should be performed.  A complete explanation must be given for all opinions and conclusions expressed in a typewritten report.

The Veteran's claims file, to include a complete copy of this remand, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  Return the Veteran's claims folder to the VA examiner who conducted the September 2011 examination for an opinion based on the record as a whole, to include the records of the Veteran's treatment in service for any joint problems (other than low back).  If the original examiner is unavailable, another qualified examiner may be used.  If it is determined that an additional examination is needed in order to respond, such examination should be scheduled.

The examiner should provide an opinion on the following:

(a)  Identify all current disabilities underlying the Veteran's current complaints of arthritis of multiple joints (other than low back).

(b)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed arthritis had its onset in service or within the one-year period following the Veteran's discharge from service; or, was such a disability otherwise caused by any incident or event that occurred during service?

All tests and studies deemed necessary by the examiner should be performed.  A complete explanation must be given for all opinions and conclusions expressed in a typewritten report.

The Veteran's claims file, to include a complete copy of this remand, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



